900 F.2d 257Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Darryl W. WALDEN, Plaintiff-Appellant,v.Tamara L. STRICKLAND;  Roy Haberkern;  Mary Lynn Field;North Carolina Memorial Hospital;  John Umpstead Hospital;Henry B. Burton;  Steven T. Conrad;  Coles Ruff, Jr.;Newell Coydell;  Kalavathi Kotappi, Defendants-Appellees.Darryl W. WALDEN, Plaintiff-Appellant,v.Tamara L. STRICKLAND;  Roy Haberkern;  Mary Lynn Field;North Carolina Memorial Hospital;  John Umpstead Hospital;Henry B. Burton;  Steven T. Conrad;  Coles Ruff, Jr.;Newell Coydell;  Kalavathi Kotappi, Defendants-Appellees.
Nos. 89-7157, 89-7182.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 18, 1990.Decided:  April 3, 1990.

Appeals from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Malcolm J. Howard, District Judge.  (C/A No. 88-929-CRT)
Darryl W. Walden, appellant pro se.
E.D.N.C.
DISMISSED IN PART, AFFIRMED IN PART.
Before PHILLIPS, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Darryl W. Walden appeals from the district court order dismissing his action alleging numerous civil rights violations as barred by the North Carolina statute of limitations.  We first dismiss the appeal docketed as case number 89-7157 for lack of jurisdiction.  That appeal was filed before the district court's disposition of Walden's timely motion pursuant to Fed.R.Civ.P. 59 and therefore was interlocutory.


2
Walden subsequently filed a timely notice of appeal from the dismissal order which was docketed as case number 89-7182.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Walden v. Strickland, C/A No. 88-929-CRT (E.D.N.C. Apr. 7, 1989;  July 18, 1989).


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
No. 89-7157 DISMISSED.


5
No. 89-7182 AFFIRMED.